                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                CIVIL MINUTES – GENERAL

Case No. 8:17-cv-01954-JLS-DFM                                        Date: March 14, 2019
Title: Jeffrey Patel et al v. County of Orange et al

Present: Honorable JOSEPHINE L. STATON, UNITED STATES DISTRICT JUDGE

      Terry Guerrero                                                    N/A
       Deputy Clerk                                                Court Reporter

ATTORNEYS PRESENT FOR PLAINTIFF:                  ATTORNEYS PRESENT FOR DEFENDANT:

       Not Present                                                 Not Present

PROCEEDINGS: (IN CHAMBERS) (1) ORDER TO SHOW CAUSE RE: LATE
             OPPOSITION; (2) CONTINUING HEARING ON
             DEFENDANTS’ MOTION FOR JUDGMENT ON THE
             PLEADINGS; AND (3) STRIKING DEFENDANTS’ REPLY
             (Doc. 54)

       Before the Court is a Motion for Judgment on the Pleadings filed by Defendants
the County of Orange, Gutierrez, Marquez, Park, and Hutchens. (Mot., Doc. 50.) The
Motion is currently set for hearing on March 22, 2019, and thus, pursuant to Local Rule
7-9, Plaintiffs Patel and Clifford’s Opposition was due on March 1, 2019. However,
Plaintiffs did not file their Opposition (Opp., Doc. 53) until March 7, 2019.
       Accordingly, the Court ORDERS Plaintiffs to show cause in writing, no later than
March 18, 2019, (1) why their Opposition was filed late and (2) why Plaintiffs’ counsel
should not be sanctioned. Failure to timely and adequately respond may result in the
imposition of sanctions, up to and including the dismissal of this action. Further, because
Plaintiffs’ Opposition was late, the Court CONTINUES the hearing on Defendants’
Motion to May 24, 2019, at 10:30 a.m. Defendants may file their Reply1 no later than
fourteen (14) days before the new hearing date pursuant to Local Rule 7-10; no further
briefing may be submitted.
                                                           Initials of Preparer: rrp

1
 Although Defendants filed a reply on March 12, 2019 (Doc. 54), the Court will allow
Defendants to file a new reply brief because, due to Plaintiffs’ late Opposition, they were not
afforded the time contemplated by the Local Rules for preparing a reply. Thus, the Court
STRIKES the currently filed reply.
______________________________________________________________________________
                               CIVIL MINUTES – GENERAL                                          1
